Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 1 of 37 PAGEID #: 13577




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

ANNETTE NAVARRO, et al.,

              Plaintiffs,
                                            Case No. 1:17-cv-406
       v.                                   JUDGE DOUGLAS R. COLE

PROCTER & GAMBLE
COMPANY, et al.,

              Defendants.

                             OPINION AND ORDER

      This matter comes before the Court on two of Defendants’ Motions in Limine

to exclude Navarro’s experts on profit-based damages (Docs. 215 and 216). One of the

two motions addresses Professor Larry Chiagouris. Chiagouris is a marketing

professor who opines essentially that (1) images are an important aspect of consumer

goods packaging; and (2) Navarro’s images had a positive impact on sales. The second

motion is directed at John Burshek. Burshek also examines the connection between

Navarro’s photos and Defendants’ profits, but focuses his analysis specifically on the

asserted relationship between Navarro’s photos and P&G’s sales of its Daily Facials

product. Defendants argue that neither of these experts passes muster under Fed. R.

Evid. 702, Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), or Fed. R. Evid.

403. For the following reasons, the Court GRANTS IN PART AND DENIES IN

PART Defendants’ Motion in Limine to Exclude Larry Chiagouris (Doc. 216) and

DENIES Defendants’ Motion in Limine to Exclude John Burshek. (Doc. 215).
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 2 of 37 PAGEID #: 13578




                                   BACKGROUND

         This is an action for copyright infringement. (See Fifth Am. Compl., Doc. 133,

#4054–41091). Navarro claims that Defendants willfully infringed on her copyrights

in certain photos that she provided to P&G for use pursuant to licensing

arrangements between the parties. (See id. at ¶¶ 186–87, #4090–91). According to

Navarro, P&G continued to use the photographs after the licenses expired, and also

used them on products and in geographic areas outside those covered by the parties’

agreements. (Id. at ¶ 246, #4104). Such use, she says, constituted willful infringement

of her copyrights. (Id. at ¶ 1, #4055). She sued P&G and Walmart (who distributes

the P&G products that bear the allegedly infringing photographs) in this Court. (Id.

at ¶¶ 4–5, #4055–56). The matter was originally pending before another Judge on

this Court, but in December 2019, it was transferred to the undersigned Judge.

         One element of a copyright infringement case that a plaintiff must prove at

trial is damages (at least if the plaintiff is seeking damages other than statutory

damages). Apart from statutory damages, a plaintiff in a copyright infringement

action may seek two different types of damages: actual damages and profit-based

damages. 17 U.S.C. § 504(b). The first of those, actual damages, reflects the

straightforward concept that an infringer should pay the copyright owner

compensation for amounts that the copyright owner lost due to the infringement.

Thoroughbred Software Int’l, Inc. v. Dice Corp., 488 F.3d 352, 358 (6th Cir. 2007)

(conceptualizing actual damages as “the amount [the copyright owner] would have



1   Refers to Page ID Number.


                                            2
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 3 of 37 PAGEID #: 13579




received but for [the infringer’s] unlawful copying) (quoting Thoroughbred Software

Int’l, Inc. v. Dice Corp., 439 F. Supp. 2d 758, 772 (E.D. Mich. 2006)). Often this is the

value that the infringer would have paid to use the copyrighted material legally—an

amount sometimes calculated as a “reasonable license fee” based on a hypothetical

“willing-seller/willing-buyer” informed by norms and customs in the relevant

industry.2 Id. at 359 (“[A]ctual damages may include in appropriate cases the

reasonable license fee[.]”) (quoting Davis v. Gap, Inc., 246 F.3d 152, 167 (2d Cir.

2001)).

       But infringement does not happen in a vacuum. Infringement does not merely

harm the copyright owner, but also may benefit the infringer in the infringer’s own

business to an even greater extent. Profit-based damages, the second form of

compensatory damages under the statute, force the infringer to disgorge the profits

it realized from the infringement to the extent that such profits exceed the copyright

owner’s actual damages. Goldman v. Healthcare Mgmt. Sys., Inc., 559 F. Supp. 2d

853, 865-66 (W.D. Mich. 2008) (explaining that a plaintiff can only recover profit-

based damages in excess of actual damages). In that way, the infringer is not allowed

to profit from its infringement, thereby reducing the incentives to infringe in cases

where the infringer’s profits might exceed a reasonable licensing fee. This in turn




2 Other times, actual damages are equal to the amount of profits that the copyright owner
lost as a result of the infringement. For example, a copyright owner might recover actual
damages in the amount of lost business or lost market value as a result of consumers
purchasing the infringer’s product. See, e.g., Robert R. Jones Assoc., Inc. v. Nino Homes, 858
F.2d 274, 280-81 (6th Cir. 1988) (explaining that the measure of actual damages is the profits
the copyright owner would have made on houses it would have sold but for its competitor’s
infringement).


                                              3
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 4 of 37 PAGEID #: 13580




pushes infringers to actually negotiate licenses up front, rather than infringe first

and worry about a “reasonable license fee” later and only if sued. Id. at 866 (“profit

damages eliminate a major incentive to steal the copyright instead of fairly

negotiating for its use with the owner”) (quoting McRoberts Software, Inc. v. Media

100, Inc, 329 F.3d 557, 568 (7th Cir. 2003)).

      The calculation of profit-based damages is a two-step process. First, the

copyright owner must identify the part of an infringer’s gross revenues that bears a

“reasonable relationship” to the alleged infringement. Balsley v. LFP, Inc., 691 F.3d

747, 767-68 (6th Cir. 2012). Say, for example, the defendant company sells prints of

photographs A and B, only the latter of which is an infringing image. The revenues

at issue, then, would be those associated with sales of photograph B, not photograph

A. Then, once the copyright owner has identified the appropriate revenues, the

burden shifts to the infringer to demonstrate what part, if any, of those revenues are

not profits attributable to the infringement. Id. at 769. The infringer can do so in two

ways—first by pointing to the expenses it incurred in generating the revenues, and

then second, by allocating any remaining amount (the profit) among infringing and

non-infringing activity. Id. at 767 (quoting 17 U.S.C. § 504(b)).

      An example helps. Imagine a company that sells a t-shirt for $20 that has a

collage of fifteen images on it, only one of which is copyrighted, and that the company

has sold 10,000 such t-shirts. Its gross revenues reasonably related to the

infringement are $200,000. But, assume further that the company bought the plain

t-shirts at wholesale for $12 each, and that the silk-screening cost $3 per t-shirt.




                                           4
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 5 of 37 PAGEID #: 13581




Thus, the “profit” on each t-shirt is only five dollars ($20-$12-$3), which amounts to

a total profit of $50,000. The company may then argue that, of that $50,000, only a

portion is attributable to the infringing image, as the other images, for example, may

also have contributed to the sale. As noted, the defendant bears the burden on this

reduction issue—both in terms of identifying the appropriate expenses, and as to

allocating the remaining profit.

      Navarro’s briefing suggests that both of the experts at issue here are intended

to offer opinions principally as to the first step of this bipartite framework. That is,

their opinions are intended to assist in identifying the P&G revenues that bear a

“reasonable relationship” to the infringing activity. (See Pls.’ Resp. to Defs.’ Mot. to

Exclude Test. of Larry Chiagouris, (“Pls.’ Chiagouris Resp.”), Doc. 224, at #13063;

Pls.’ Resp. to Defs.’ Mot. to Exclude the Test. of John Burshek, (“Pls.’ Burshek Resp.”),

Doc. 222, at #12857-59). That is not to suggest that the opinion testimony, to the

extent admissible, may not also come into play with regard to the second step (in

terms of rebutting the Defendants’ efforts at allocation), but Navarro directs the

arguments in her oppositions to the motions in limine principally to the first step.

      As Navarro bears the initial burden on damages, Defendants’ efforts to exclude

these experts have implications for their pending summary judgment motion.

Specifically, in that motion, they seek summary judgment on Navarro’s claim for

profit-based damages, arguing that Navarro cannot establish a “reasonable

relationship” between the alleged infringement and Defendants’ profits. (Defs.’ Mot.

for Summ. J., Doc. 185, #8365-71). And part of the evidence on which Navarro relies




                                           5
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 6 of 37 PAGEID #: 13582




in response is these two expert opinions. Thus, before the Court can assess the merits

of the summary judgment argument on this topic, it must first determine whether

Navarro’s profit-based damages experts, Chiagouris and Burshek, offer testimony

that is relevant and reliable enough to warrant the Court’s consideration. Defendants’

two motions in limine directed at these experts are fully briefed and are now ripe for

review.

                               LAW AND ANALYSIS

      Federal Rule of Evidence 702 allows certain witnesses with specialized

knowledge to testify as experts at trial. Fed. R. Evid. 702. But admitting expert

testimony is not a decision a court should make lightly, as juries tend to place extra

weight on expert opinions. Daubert, 509 U.S. at 589 (noting that expert opinions can

be “powerful”). Accordingly, courts serve an important “gatekeeper” role when it

comes to expert witnesses, ensuring that the jury does not encounter misleading

“junk science.” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 141 (1999)

(acknowledging that district courts have a “gatekeeping” obligation as to all types of

expert testimony); Best v. Lowe’s Home Ctr., Inc., 563 F.3d 171, 177 (6th Cir. 2009)

(stating that district courts have an obligation to exclude “junk science”).

      This gatekeeper role involves two basic inquiries. First, the Court must assess

whether the expert’s testimony is relevant. Daubert, 509 U.S. at 589. Relevancy

under the Federal Rules of Evidence is a lenient standard. Id. at 587. Evidence is

relevant so long as it relates to a fact at issue and helps the jury determine that fact

at issue. Fed. R. Evid. 702; Daubert, 509 U.S. at 590-91. Testimony is not relevant if




                                           6
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 7 of 37 PAGEID #: 13583




it simply presents information or conclusions that the jury can reach on its own.

United States v. Freeman, 730 F.3d 590, 597 (6th Cir. 2013); United States v. Langan,

263 F.3d 613, 621 (6th Cir. 2001) (noting that courts sometimes exclude expert

testimony on eyewitness identification because “the jury can decide the credibility

issues itself”).

       Next, the Court must inquire whether the expert’s testimony is reliable.

Daubert, 509 U.S. at 589-90. The concept of “reliability” implies that an expert’s

opinion must be based on something “more than subjective belief or unsupported

speculation.” Id. at 590. Rather, a reliable opinion requires that the expert use (1) a

reliable methodology, and (2) base his or her opinion on reliable facts or data. In re

Scrap Metal Antitrust Litig., 527 F.3d 517, 529 (6th Cir. 2008).

       Defendants contend that Chiagouris and Burshek fail to meet both Daubert’s

minimum relevancy and reliability thresholds. (Defs.’ Mot. to Exclude Larry

Chiagouris, (“Defs.’ Chiagouris Mot.”), Doc. 216); (Defs.’ Mot to Exclude John

Burshek, (Defs.’ Burshek Mot.”), Doc. 215). In the alternative, Defendants ask the

Court to exclude both experts under Fed R. Evid. 403 on the grounds that the

potential for prejudice far outweighs whatever minimal probative value the expert

opinions may have. (Defs.’ Chiagouris Mot. at #11620); (Defs.’ Burshek Mot. at

#11604). The Court first addresses Defendants’ Motion to Exclude Larry Chiagouris,

then turns to Defendants’ Motion to Exclude John Burshek.




                                          7
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 8 of 37 PAGEID #: 13584




      A.     The Court Grants Defendants’ Motion to Exclude Larry
             Chiagouris’s Opinion as to the Relationship between Navarro’s
             Photos and Product Sales But Will Permit Chiagouris to Testify
             to the General Importance of Images on Product Packaging.

      Chiagouris’s report essentially offers two related insights. In the first portion

of his expert report, Chiagouris opines on marketing strategy in a general sense,

including the role that photographs play in product marketing. He begins by

explaining that “packaging is an important contributing factor to marketing in sales.”

(Expert Report of Dr. Larry Chiagouris, (“Chiagouris Rep.”), Doc. 182-1, #7810).

Chiagouris then gets a little more specific, explaining that images on packaging, and

especially photographs of models, are likely to have a “significant impact on the

marketing and sales of [] personal care products.” (Id. at #7813). In the latter half of

his opinion, Chiagouris opines on the specific relationship between Navarro’s photos

and the sale of P&G’s products. He claims that “Navarro’s photographic works …

reflected … a very high quality work product” that “more likely than not, had a

positive impact on the sales of [P&G’s] products[.]” (Id. at #7819, 7825).

      Though somewhat separate, Navarro contends that the two portions of

Chiagouris’s report are relevant to the same issue, namely, whether there is a

“reasonable relationship” between Navarro’s photographs and Defendants’ gross

revenues. Thus, the Court analyzes the relevancy of both halves of Chiagouris’s

opinion at the same time. The reliability analysis, on the other hand, requires

separate discussion because each of the two portions of Chaigouris’s report rely on a

different set of facts, data, and methodology. The first portion of Chiagouris’s opinion,

which discusses marketing strategy generally, relies on Chiagouris’s experience in



                                           8
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 9 of 37 PAGEID #: 13585




the field and his reference to various pieces of literature. (Id. at #7810-7819). In

contrast, the portion of Chiagouris’s opinion that explores the specific relationship

between Navarro’s photos and Defendants’ sales relies on facts specific to this case.

(Id. at #7819-43). The Court accordingly severs its analysis of the reliability of

Chiagouris’s opinion into two parts.

             1.     Chiagouris’s Opinions are Relevant as They Would Help a
                    Jury Determine Whether Navarro’s Photographs Bear a
                    “Reasonable Relationship” to Defendants’ Sales.

      Navarro offers Chiagouris’s opinion as evidence that Navarro’s photos are

“reasonably related” to Defendants’ gross revenues, which is her burden under the

first step of Balsley’s profit-based damages framework. (Pls.’ Chiagouris Resp. at

#13065). Defendants object to Chiagouris’s testimony on the grounds that it is

irrelevant to the “reasonable relation” issue. A jury, Defendants reason, does not need

an expert to explain the “general premise that attractive packaging helps to sell

products.” (Defs.’ Chiagouris Mot. at #11619).

      Consumer goods packaging strategy, however, is not a common-sense subject.

Schwab v. Philip Morris USA, Inc. No. CV 04–1945(JBW), 2005 WL 2401647, *4-5

(E.D.N.Y. Sept. 29, 2005) (“Advertising methodologies are esoteric; the average juror

could be helped by an explanation of how they work and were used by defendants”).

Rather, in practice, an effective packaging design is the culmination of dozens of

nuanced and strategic business decisions. Companies tailor their packaging designs

to the needs of their industry, their brand image, and their consumer base. A court




                                          9
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 10 of 37 PAGEID #: 13586




cannot expect the average juror to inherently understand the relationship between a

marketing decision and its intended effect on an individual consumer.

      The decision in Schwab illustrates the point. There, a cigarette user sued

Philip Morris alleging that it had fraudulently advertised certain of its products as

“light” or “low tar” cigarettes. Id. at *4–5. In order to demonstrate that Philip Morris

intended to defraud its consumers, the plaintiff presented an expert to testify how

the “low tar” package labeling is designed to encourage “health conscious” customers

to switch to that brand. Id. The Court held that this testimony cleared Fed. R. Evid.

702’s low relevancy hurdle. Id. at *5. What underlies Schwab’s holding is a

recognition that juries do not naturally understand how packaging design is tied to

consumer behavior. Like the expert in Schwab, Chiagouris’s expert testimony is

relevant here to help illuminate the connection between an element of package design

and its effect, if any, on consumers.

      Further, this case concerns the effect of a very particular packaging element,

namely photographic images, on product sales. This presents another area of nuanced

inquiry for the jury. After all, not all images or packaging designs are going to appeal

equally to consumers. What if P&G used pictures of an automobile instead of a model

on its Daily Facials packaging? That seems unlikely to work. Or, in a less absurd

example, why would a company use a photo of a model as opposed to a photo of the

product itself on the packaging? What makes certain images effective in generating

sales? Are some images an especially effective marketing technique for certain

products, but not for other products? To address such questions, a jury will need to




                                          10
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 11 of 37 PAGEID #: 13587




understand the role, if any, that images play in moving products, from which it can

then determine whether Navarro’s photos bear a reasonable relationship to

Defendants’ sales of various products. Appropriate expert testimony could be helpful

to illuminate the complex relationship between packaging design and product sales.

See, e.g., Larin Corp. v. Alltrade, Inc., No. EDCV 06–1394 ODW, 2008 WL 11340047

*2 (C.D. Cal. Mar. 19, 2008) (allowing an expert to testify as to “how packaging is an

important element in the marketing and selling of a product”).

      Chiagouris’s opinions are designed to assist the jury in answering this complex

question. Images in packaging design, Chiagouris explains, can serve several

purposes depending on the company’s marketing needs. First, images on packaging

help to “engage” the busy consumer who may otherwise walk right past a product.

(Chiagouris Rep. at #7811). Chiagouris often terms this concept as the “first moment

of truth” or “FMOT.” (Id. at #7819). His opinion goes on to explore the importance of

this consumer engagement. Specifically, Chiagouris opines that the FMOT matters

more in some industries than others and is especially important in the increasingly

competitive personal care products industry. (Id. at #7810-11).

      In another section of his opinion, Chiagouris explains that companies select

packaging design elements in such a way that “communicate[s] their brand to the

consumer.” (Chiagouris Rep. at #7812). This latter insight is particularly relevant

here, because the average juror is not likely to know how or why a company like P&G

adapts its packaging and advertising strategies (including its use of images) to fit the

market. An analogous case helps to illustrate the helpfulness of expert testimony in




                                          11
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 12 of 37 PAGEID #: 13588




such situations. In Merisant Co. v. McNeil Nutritionals, LLC, Merisant tendered a

branding expert to testify that McNeil, the manufacturer of Splenda, used marketing

taglines, product packaging, print, radio and television advertising to brand itself in

the sugar market rather than the sugar-substitute market. 515 F. Supp. 2d 509, 539

(E.D. Penn. 2007). McNeil responded with a motion in limine, alleging that the

expert’s testimony was not relevant because the jury, as consumers, could judge the

effect of McNeil’s advertising techniques for themselves. Id. at 540. The court

disagreed, explaining that:

      The Court declines to accept McNeil's argument that its brand
      positioning strategies, including its multi-million dollar advertising and
      marketing campaigns, would be so ordinary, obvious and self-evident to
      a layperson that [the expert’s] opinions would be so useless and
      redundant that they would not aid the jury in this case.

Id. Defendants here press essentially the same argument: that juries can judge for

themselves whether Navarro’s photos affect consumer behavior. Like the McNeil

Court, however, this Court recognizes that jurors are typically consumers, not

marketing professionals. A court cannot expect a juror to fully appreciate the effect

of certain packaging elements on the market. The challenge in this case is that jurors

are charged with making exactly that determination as part of their inquiry into

whether Navarro can establish the “reasonable relationship” required to sustain her

claim for profit-based damages. Chiagouris’s testimony is relevant because it helps

the jury bridge this knowledge gap, both as to the importance of images in general,

and as to the importance of these specific images, to P&G’s sales of consumer

products. Thus, the testimony satisfies Daubert’s relevance prong.




                                          12
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 13 of 37 PAGEID #: 13589




      2. Chiagouris’s Opinion about the General Importance of Images on
         Consumer Packaging is Sufficiently Reliable under Fed. R. Evid.
         702.

      Relevance, however, is not the only inquiry. Rather, Fed R. of Evid. 702 and

Daubert require expert testimony to be both relevant and reliable. Generally

speaking, this requires an analysis of (1) whether the testimony is based upon

sufficient facts or data, and (2) whether the testimony is the product of reliable

principles and methods which the expert has applied reliably to the facts of the case.

In re Scrap Metal Antitrust Litig., 527 F.3d at 529 (quoting Fed. R. Evid. 702).

Defendants attack Chiagouris’s opinion on both fronts.

      Daubert provides a non-exhaustive list of factors that the Court may consider

in assessing the reliability of an expert’s opinion. Kumho Tire Co., 526 U.S. at 150-

51. Specifically, Daubert advises that a court may consider whether the expert’s

sources and methods were subject to “testing, peer review, [or] publication” or enjoy

“general acceptance in the relevant scientific community.” 509 U.S. at 593-94. These

factors, though, are merely part of a flexible inquiry “with an overarching goal of

assessing the ‘scientific validity and thus the evidentiary relevance and reliability’ of

the principles and methodology underlying the proposed expert testimony.” Langan,

263 F.3d at 621 (quoting Daubert, 509 U.S. at 594-95).

      The portion of Chiagouris’s opinion directed at overall marketing strategies

appears to rest on a foundation of scholarly literature that is both published and

generally accepted in the field. In this section of his report, (see Chiagouris Rep. at

#7810-19), Chiagouris provides “context” for the jury’s inquiry into the relationship

between Navarro’s photos and Defendants’ sales. This “context” essentially consists


                                           13
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 14 of 37 PAGEID #: 13590




of four observations: (1) personal care is a competitive industry; (2) packaging helps

companies stand out; (3) images are a particularly helpful element of packaging; and

(4) companies spend a lot of time developing packaging because it is important. (Id.).

Chiagouris supports each of these opinions with references to an assortment of

industry reports, books, and scholarly articles.

      For example, when discussing the competitive nature of the personal care

industry, Chiagouris references three industry reports about increasing competition,

and a Harvard Business School report about the cost of getting consumer attention.

(Id. at #7810-11). During his discussion about the different ways that packaging helps

drives sales, Chiagouris draws on several different books about successful product

branding. (Id. at #7811-12). Chiagouris then turns to the particular importance of

images on packaging. In that section of his report, he summarizes a set of scholarly

articles on the topic. (Id. at #7813-14). Finally, Chiagouris references his personal

consulting experience and two books on branding to draw the jury a picture of the

branding and packaging design process. (Id. at #7815-18).

      These various published pieces of academic literature fit Daubert’s vision of

reliable “facts and data.” Chiagouris’s explanation of general packaging practices

contained in his expert reports, as well as the academic sources contained in the

articles, book, and reports he cites, satisfies the Court that his testimony as to general

marketing practices will be the product of reliable principles that are accepted within

his field, accompanied by appropriate facts and data.




                                           14
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 15 of 37 PAGEID #: 13591




      3. Chiagouris’s Opinion about the Specific Relationship Between
         Navarro’s Images and Defendants’ Sales is Not Reliable.

      The balance of Chiagouris’s opinion addresses the specific relationship

between Navarro’s photographs and Defendants’ sales. (Id. at #7819-43). The

overarching theme of this section is that Navarro’s photos were a “very high quality

work product” that had a “positive impact” on Defendants’ sales. (Id.). This opinion

sounds fine on the surface, but Daubert instructs the Court to dig a little deeper. On

closer inspection, it becomes apparent that the foundation for Chiagouris’s opinion is

nothing more than a recitation of P&G’s own statements and conduct, coupled with

arguments about the inferences that should arise from such conduct. Navarro’s

photographs had a positive effect on Defendants’ sales, Chiagouris reasons, because

(1) P&G’s statements indicate the positive impact of Navarro’s photos, (id. at #7819-

34); (2) P&G’s marketing practices demonstrate the value of Navarro’s photos, (id. at

#7834-41); and (3) P&G is a sophisticated market-research-driven company that

knows how to pick good photos (id. at #7842-43).

      For example, Chiagouris opines that “P&G placed value on having a

photograph of a model on the packages” based on P&G’s use of Navarro’s photos for

a long period of time. (Id. at #7823, 7826-27). He then goes on to discuss an instance

in which P&G revamped its marketing campaign after experiencing a decline in sales

following the removal of photographs from its Daily Facials packaging. (Id. at #7827-

30). Chiagouris concludes that “obviously” P&G’s decision to put models back on the

package was “based on experience with the marketing tactics needed to build a

brand.” (Id. at #7831). As further evidence of the value of Navarro’s photos,



                                         15
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 16 of 37 PAGEID #: 13592




Chiagouris collects a series of statements from P&G and its affiliates praising

Navarro: from LPK employee Paige Robinson’s opinion that Navarro is “an amazing

photographer” (id. at #7824), to former LPK employee Kassey Wooten’s opinion that

“people knew [Navarro] and really liked her work.” (Id. at #7825). Chiagouris

concludes that these statements and events, when taken together, demonstrate that

“Navarro’s photographs were an important part of P&G’s marketing of the products

at issue in this case.” (Id. at #7843).

       In short, Chiagouris wants to tell the jury that Navarro’s photographs

mattered because P&G thought they did. He will then further assure the jury that

P&G’s behavior is a good indicator of the quality of Navarro’s photographs because

“P&G is widely recognized as a market research driven organization” and, as such,

their packaging decisions “cannot be viewed as uninformed.” (Id. at #7842).

       Thus understood, Chiagouris’s opinion falls short of Daubert’s requirements.

To be sure, experts can, and often should, rely on record facts to support their

opinions. See Jahn v. Equine Servs., PSC, 233 F.3d 382, 390 (6th Cir. 2000)

(permitting veterinarian to testify to cause of race-horse’s death because his opinion

had a factual basis in the record). But the expert must then use his or her expertise

to build upon this factual foundation. Sometimes, for example, an expert conducts a

survey or test to demonstrate a connection between the facts in the record and a

particular principle. Leelanau Wine Cellars, Ltd. v. Black & Red, Inc., 452 F. Supp.

2d 772, 777-78 (W.D. Mich. 2006) aff’d, 502 F.3d 504 (6th Cir. 2007) (explaining that

in the Sixth Circuit consumer surveys are an accepted practice for trademark




                                          16
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 17 of 37 PAGEID #: 13593




experts). Other times, the expert may testify as to scientific principles to help the jury

itself draw conclusions from the facts. In re Gadolinium-Based Contrast Agents

Prods. Liab. Litig., No. 1:08 GD 50000, 2010 WL 1796334, *4-7 (N.D. Ohio May 4,

2010) (allowing experts to use a “combination of their areas of expertise, experience,

personal research and review of published case reports and research data” to opine

that a chemical element causes a certain medical condition). But what an expert may

not do, is merely offer “assumptions” based on the record. See Nelson v. Tenn. Gas

Pipeline Co., 243 F.3d 244, 254 (6th Cir. 2001).

      An expert whose conclusions are just “assumptions” has not used a weak

methodology; he has used no methodology at all. For example, in Nelson, the plaintiffs

offered an expert to testify that PCB from Defendant’s natural gas pipeline caused

the plaintiffs’ impairments. Id. at 252. There were a number of potential causes for

these impairments, including alcohol and cigarette use. Id. But instead of trying to

discern which among these potential causes was an actual cause of the impairments,

the expert simply assumed that if PCB was present, and enough people demonstrated

symptoms, then PCB must have been the causal factor. Id. at 252-53. The Sixth

Circuit found that this testimony failed under Daubert because there was “simply too

great an analytical gap between the data and the opinion proffered.” Id. at 254

(quoting Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997)).

      Like the expert in Nelson, Chiagouris makes an unsubstantiated leap between

facts in the record and his ultimate opinion. Chiagouris repeatedly notes P&G’s

perception of Navarro’s work, and then summarily concludes that, because P&G




                                           17
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 18 of 37 PAGEID #: 13594




seemingly approved of Navarro’s photographs, those photographs must have had a

reasonable relationship to Defendants’ revenues. Without any testing or other

application of specialized knowledge, there is nothing to ensure that the Chiagouris’s

subjective opinions are a sound—or expertised—interpretation of the facts. This is a

problem, as the Sixth Circuit has repeatedly instructed that “[r]ed flags that caution

against certifying an expert include reliance on anecdotal evidence, improper

extrapolation, failure to consider other possible causes, lack of testing, and

subjectivity.” Newell Rubbermaid, Inc. v. Raymond Corp., 676 F.3d 521, 527 (6th Cir.

2012) (citing Best, 563 F.3d at 177).

      Navarro argues that the absence of testing is not fatal to an expert’s opinion.

(Pls.’ Chiagouris Resp. at #13070). She explains that Newell Rubbermaid, the Sixth

Circuit case which said a lack of testing is a “red flag,” is a products-liability action,

and its holding should be limited to those types of cases. (Id.). Not so. Although Newell

was a products liability action, the Court takes from it the more general proposition

that an expert must have a sound basis for connecting the facts in the case to their

conclusions. The question at issue in Newell was whether a forklift was “defective”

for purposes of establishing a products liability claim. 676 F.3d at 529. The plaintiff

produced an expert who compared the number of accidents from defendant’s forklift

with the number of accidents from other forklifts. Id. at 528-29. Based on this

difference alone, the expert concluded that the forklift was defective, and then

outlined two “safer” alternative designs, but failed to test either design. Id. The Court

refused to admit the expert’s testimony because there was no testing, or really any




                                           18
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 19 of 37 PAGEID #: 13595




methodology, that supported either conclusion. Id. at 529. To put it another way, both

the accident rate and potential alternative designs are facts in the record, but the

expert needed to provide some explanation—beyond his own speculative and

unsubstantiated opinion—as to why that means that the defendant’s forklift was

defective. The lesson of Newell is that an expert cannot rely on his or her own

subjective speculation to interpret facts in the record.

      Chiagouris engages in exactly the kind of improper extrapolation that Newell

prohibits. The expert in Newell recounted accident rates and leapt to the conclusion

that the defendant’s forklift was defective. Id. Chiagouris recounts P&G’s experience

with Navarro, and then leaps to the conclusion that Navarro’s photographs had a

positive impact on sales. In both circumstances, the expert makes unfounded (or at

least unsubstantiated) assumptions about the consequences of facts in the record. For

this reason, Chiagouris’s opinion on the relationship between Navarro’s photographs

and Defendants’ revenues is unreliable, and thus inadmissible, under Daubert.

      In reaching this conclusion, the Court notes that, as P&G points out, this is not

the first time that a district court has excluded opinion testimony from Chiagouris on

Daubert grounds. The Court mentions that only because the problem in the previous

instance, much like here, was the apparent lack of any testing or other objective basis

to substantiate the opinions he intended to offer. The other matter, Plasti Dip, was a

trademark case in which Chiagouris opined that two similar brand names would

confuse consumers. Plasti Dip Int’l, Inc. v. Rust-Oleum Brands Co., No. 14-cv-1831,

2017 WL 914643, *5 (D. Minn. Feb. 13, 2017), R&R adopted, No. 14-cv-1831, 2017




                                          19
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 20 of 37 PAGEID #: 13596




WL 913590 (D. Minn. Mar. 7, 2017). But Chiagouris declined to perform any testing

or conduct any survey to substantiate his opinion. Id. The Plasti Dip court refused to

allow Chiagouris to offer his bald assertions of confusion to a jury. Id. Likewise here,

Chiagouris attempts to draw a conclusion from facts in the record without providing

any expertised analytical support for the connection between the two.

      Navarro contends that Plasti Dip is irrelevant, and even if it is relevant, she

suggests that the Court should focus on another portion of the Plasti Dip opinion

which admitted a different aspect of Chiagouris’s testimony. (Pls.’ Chiagouris Resp.

at #13073). In that portion of the Plasti Dip opinion, the court allowed Chiagouris to

testify that the defendants’ blog posts created the potential for consumer confusion,

even though he failed to offer a study or other empirical evidence to that effect. Plasti

Dip Int’l, Inc., 2017 WL 914643 at *4-5. The reason for this, the Court said, was that,

unlike Chiagouris’s first opinion, which concerned actual consumer confusion, his

opinion about the blog posts only went to potential consumer confusion. Id. at *5.

Essentially, the Plasti Dip court held that Chiagouris would need some type of

consumer study to verify conclusions about an actual effect on the market, but not to

verify his theoretical predictions about potential effects on the market.

      Building on that portion of the Plasti Dip opinion, Navarro argues that testing

is not required here, because Chiagouris offers testimony only to establish the

potential effect of Navarro’s photographs on the Defendants’ sales. (Pls.’ Chiagouris

Resp. at #13073-74). But the Court finds Plasti Dip’s distinction between potential

effects and actual effects unpersuasive. Both types of opinions are equally subject to




                                           20
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 21 of 37 PAGEID #: 13597




Daubert, and the Court sees no reason why an expert should be able to draw

unfounded conclusions just because the expert is testifying to a potential or

theoretical occurrence as opposed to an actual occurrence.

      The bottom line is that, in the portion of his opinion in which he seeks to opine

about the impact of Navarro’s photographs, Chiagouris basically seeks to parrot back

P&G’s own statements, coupled with an argument that “P&G is good at marketing,

so if it likes the pictures, the pictures must add value.” That is an argument, not an

expert opinion. Because this portion of Chiagouris’s opinion is entirely divorced from

any cognizable methodology that connects his conclusions about Navarro’s

photographs to the facts in this case, it is not reliable as that term is used in Daubert.

      As a result, the Court GRANTS IN PART Defendants’ Motion to Exclude

Larry Chiagouris (Doc. 216). In particular, the Court strikes his opinion testimony

about the specific effect, if any, of Navarro’s photographs on Defendants’ sales of its

various products. In other words, Chiagouris will be permitted to opine generally

about the importance of packaging to sales of consumer products and especially

beauty and personal care products, as well as the role that photographs can play in

connection with that. But the Court will not permit him to opine that Navarro’s

photographs were high-quality photographs, or that they were useful in driving sales

of P&G’s products. He has failed to provide a reliable basis substantiating any such

opinions.




                                           21
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 22 of 37 PAGEID #: 13598




      B.     John Burshek’s Opinion Meets Daubert’s Relevancy and
             Reliability Standards.

      Navarro also offers John Burshek’s testimony to establish that her

photographs are reasonably related to Defendants’ revenues. (Pls.’ Burshek Resp. at

#12859). In order to establish this connection, Burshek conducted an online consumer

survey of women between the ages of eighteen and seventy-five who had purchased

the Daily Facials product during the last five years. (Expert Rep. of John Burshek,

(“Burshek Rep.”), Doc. 178-1, #7254-55). The substantive part of this survey asked

respondents to:

      1.     State whether they would “look closer” at one of two Daily Facials
             packages: one with Navarro’s photos and one without any photo
             at all (but with all other design elements).

      2.     State which product they were “more likely to purchase.”

(Id. at #7256). Defendants argue that this survey fails to meet Daubert’s minimum

relevancy and reliability standards. (See generally Defs.’ Burshek Mot.). For the

following reasons, the Court finds that Burshek’s survey is both relevant and reliable

under Daubert.

             1.     Burshek’s Study is Relevant to the Question of Whether
                    Navarro’s Photographs are Reasonably Related to
                    Defendants’ Revenues.

      Navarro offers Burshek’s study to establish that her photographs on the Daily

Facials product are reasonably related to Defendants’ gross revenues, which is her

burden under the first step of the Balsley profit-based damages inquiry. (Pls.’

Burshek Resp. at #12859); Balsley, 691 F.3d at 767-68. Burshek’s survey helps

establish this connection, Navarro explains, because it “shows that the [Daily Facials]


                                          22
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 23 of 37 PAGEID #: 13599




package WITH the Navarro image is preferred to a statistically significant degree over

the [Daily Facials] package WITHOUT the Navarro image.” (Id.). Defendants disagree.

They argue that Burshek’s survey is not relevant to the profit-based damages issue

because the survey, at best, shows that “some purchasers would be somewhat ‘more

likely’ to purchase the Daily Facials product with Navarro’s Image 11 on the front than

the same Daily Facials product without Navarro’s photo.” (Defs.’ Burshek Mot. at

#11590). Defendants claim this evidence is not relevant to the issue of profit-based

damages because it does not help a jury understand what percentage of consumers would

have actually changed their purchasing decisions based on the presence or absence of

Navarro’s photographs. (Id.).

       The problem with Defendants’ argument is that it misconstrues Navarro’s burden

under Balsley’s two step inquiry. Under Balsley, Navarro bears the initial burden of

establishing that her photographs bear a “reasonable relationship” to Defendants’ gross

revenues. Balsley, 691 F.3d at 768. If Navarro can make this showing, then she has the

right to sue for the entirety of those gross revenues. See, e.g., ECIMOS, LLC v. Carrier

Corp., 971 F.3d 616, 625, 634 (6th Cir. 2020) (allowing ECIMOS, a systems software

manufacturer, to sue for 1.25 billion dollars, the entirety of Carrier’s revenue from

one if its manufacturing plants that used ECIMOS’ copyrighted database-script

source code). But that is just the starting point. The pendulum then swings to the

Defendants, who are tasked with sorting out which of these “reasonably related” gross

revenues are actually profits (i.e., netting out expenses), and of those profits, which are

actually attributable to the infringement. Balsley, 691 F.3d at 768. In other words,

Navarro provides the jury a pool of gross revenues reasonably related to Defendants’



                                            23
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 24 of 37 PAGEID #: 13600




infringement, and then Defendants have an opportunity to reduce that figure to better

reflect the actual profits that bear a causal relationship to the infringement.

       Defendants complain that Burshek’s study shows only that Navarro’s photographs

made “some consumers” “more likely” to purchase Daily Facials instead of showing that

the photographs actually caused those consumers to purchase Daily Facials. (Defs.’

Burshek Mot. at #11590). In essence, Defendants take issue with the fact that Burshek’s

study does not show causation. But showing causation (or, rather, a lack thereof) is

Defendants’ burden under Balsley, not Navarro’s. Instead, Navarro must demonstrate

only that her photographs had a reasonable relationship to the revenues she uses as a

basis for recovery. Burshek’s survey may not demonstrate causation, but it does attempt

to demonstrate a consumer preference for packaging with Navarro’s photographs. Even

Defendants admit that Burshek’s study might show that Navarro’s photographs made it

“more likely” that consumers would purchase the Daily Facials product. (Id.).

Accordingly, Burshek’s study is relevant in that it purports to show a connection, even if

a somewhat loose connection, between Navarro’s photographs and Defendants’ gross

revenues on the Daily Facials product.

              2.     Burshek’s Survey is Reliable

       Burshek’s contribution to this case takes the form of the online consumer

survey referenced above. As noted, it was directed at women between the ages of

eighteen and seventy-five who had purchased the Daily Facials product in the last

five years, and asked them whether product packaging with Navarro’s photograph

made them more likely to purchase the product than packaging without a

photograph. (Id. at #7256).



                                            24
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 25 of 37 PAGEID #: 13601




       An expert’s survey meets Daubert’s reliability standards if the expert:

(1) properly defines the “universe” of respondents; (2) selects a representative sample

of that universe; (3) frames the questions in a clear, precise and non-leading manner;

(4) uses competent interviewers who follow sound interview procedures and have no

knowledge of the litigation or the purpose of the survey; (5) accurately reports the

data; (6) analyzes the data in accordance with accepted statistical principles; and

(7) assures the objectivity of the process. Safe Auto Ins. Co. v. State Auto. Mut. Ins.

Co., No. 2:07-CV-1121, 2009 WL 3150328, at *2 (S.D. Ohio Sept. 30, 2009) (quoting

Leelanau Wine Cellars, 452 F. Supp. 2d at 778).

       Defendants suggest that Burshek’s survey fails to meet a number of these

reliability standards. First, Defendants argue that Burshek failed to draw from a

properly defined universe of respondents (prong 1). Second, Defendants assert that

Burshek’s survey is unreliable because he failed to replicate marketplace conditions

(an aspect of prong 7). Finally, Defendants suggest that Burshek used leading

questions that infected the survey with bias (prongs 3, 4, and 7). Below, the Court

addresses, and rejects, each of those objections in turn. Relatedly, Defendants suggest

that “even if any of these errors were not an independent basis for excluding [the survey],

the cumulative errors render the survey inadmissible” under Fed. R. Evid. 403. (Defs.’

Burshek Mot. at #11604). But, as the Court finds that Burshek’s survey does not suffer

from any of these errors, at least not to any significant degree, the Court also declines to

exclude the survey under Fed. R. Evid. 403.




                                            25
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 26 of 37 PAGEID #: 13602




                       a.     Burshek’s “Universe” of Survey Respondents is Not So
                              Underinclusive So As To Be Unreliable.

          The selection of a proper universe is one of the most important factors in

ensuring a survey is reliable. Leelanau Wine Cellars, 452 F. Supp. 2d at 781 (citing

Amstar Corp. v. Domino's Pizza, Inc., 615 F.2d 252, 264 (5th Cir. 1980)). Selection of

a proper universe is critical because “even if the proper questions are asked in a

proper manner, if the wrong persons are asked, the results are likely to be irrelevant.”

Wells Fargo & Co. v. WhenU.com, Inc., 293 F. Supp. 2d 734, 767 (E.D. Mich. 2003)

(quoting 5 McCarthy, § 32:159 at 32–250.3). A proper universe of respondents

includes the people whose opinions are relevant to the question at hand. Leelanau

Wine Cellars, 452 F. Supp. 2d at 781-82. The goal is to survey a group of people that

is representative of this population. See Rocky Brands, Inc. v. Red Wing Shoe Co.,

Inc., No. 2:06–cv–00275, 2009 WL 5125475 *4-5 (S.D. Ohio Dec. 28, 2009) (asking

whether surveyed patrons adequately represented likely purchasers of the product at

issue).

          But, in practice, it is difficult to select a perfect sample. Sometimes, surveys

are overinclusive in that the sample includes people whose opinions are irrelevant to

the issue in the litigation. See, e.g., Leelanau Wine Cellars, 452 F. Supp. 2d at 783

(universe was overinclusive when survey sample included all Michigan residents who

may purchase $5-$14 wine when the product at issue would likely be purchased from

a tasting room); Whirlpool Prop., Inc. v. LG Elec. USA, Inc., No. 1:03 cv 414, 2006 WL

62846 *4 (W.D. Mich. Jan. 10, 2006). On the other end of the spectrum sit

underinclusive surveys, which are flawed because they fail to capture a portion of the



                                             26
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 27 of 37 PAGEID #: 13603




relevant respondents. See, e.g., Hodgdon Powder Co. v. Alliant Techsystems, Inc., 512

F. Supp. 2d 1178, 1182 (D. Kan. 2007) (survey was underinclusive when it sampled only

a narrow selection of customers who attended a trade show instead of the entire pool of

customers). If a survey is over- or underinclusive, then it might not paint an accurate

picture of the relevant population. And, if the survey if over- or underinclusive to a

significant degree, the survey would be unreliable, and thus inadmissible, under

Daubert. See id.

      That said, a survey does not have to be perfect to be admissible. Honestech, Inc.

v. Sonic Sol., 430 F. App’x 359, 362 (5th Cir. 2011). Rather, the survey need only

reflect a “fair sampling” of the relevant population. Id. (quoting Sno-Wizard Mfg., Inc.

v. Eisemann Prods. Co., 791 F.2d 423, 487-88 (5th Cir. 1986)). Thus, a survey is not

automatically unreliable just because it samples an over- or underinclusive universe.

Often, these flaws will go to the weight of the survey instead of its admissibility. See,

e.g., Leelanau Wine Cellars, 452 F. Supp. 2d at 785-86 (concluding that a survey is

admissible   despite   serious   questions   regarding    the   survey   universe    and

methodology); Rocky Brands, 2009 WL 5125475 *4-5 (admitting an underinclusive

survey because that issue “goes to the weight of the evidence, not its admissibility”).

An over- or underinclusive universe will make a survey inadmissible only when the

universe is so unrepresentative that the survey loses its probative value entirely. See

Weight Watchers Int’l, Inc. v. Stouffer Corp., 744 F. Supp. 1259, 1272-76 (S.D.N.Y.

1990) (“The flaws in the universe, design and interpretation of defendants’ study

undermine its probative value, and it deserves no weight[.]”).




                                           27
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 28 of 37 PAGEID #: 13604




      The parties in this case dispute the scope of the relevant universe of

respondents. Burshek limited his survey to women between the ages of eighteen and

seventy-five who had purchased the Daily Facials product in the last five years.

(Burshek Rep. at #7254-55). Navarro explains that the survey properly sampled

“actual purchasers” because, under Balsley, she must demonstrate Defendants’

revenues, and only existing customers contributed to that revenue. (Pls.’ Burshek

Resp. at #12861-62). Defendants disagree. Defendants argue that if Burshek is trying

to capture the effect of Navarro’s photographs on the market, he should have

surveyed facial wipes customers generally, not just existing customers. (Defs.’

Burshek Mot. at #11599). In essence, Defendants contend that Burshek’s “universe”

is underinclusive.

      The Court agrees that Burshek might have captured a more complete picture

of the relationship between Navarro’s photographs and Defendants’ sales if he had

included potential customers. The Court does not conclude, however, that this defect

makes Burshek’s survey unreliable. Burshek’s survey, although perhaps not perfect,

captured a reasonably broad swath of Defendants’ customers (those who bought Daily

Facials in the last 5 years). This sample is not a wholly inaccurate or

unrepresentative measure of the effect of Navarro’s photographs.

      A survey like Burshek’s does not have to perfectly reflect the relevant

population in order to be admissible. It just must give the jury some reliable insight.

For example, in Leelanau Wine Cellars, a trademark action between two wineries on

Michigan’s Leelanau Peninsula, an expert offered a survey on consumer confusion.




                                          28
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 29 of 37 PAGEID #: 13605




452 F. Supp. 2d at 782. The expert surveyed Michigan customers over twenty-one

years of age who had either purchased, or intended to purchase, a bottle of wine in

the $5 to $14 price range within a three-month period of the interview. Id. This

universe was “significantly overbroad” because “a survey participant who purchases

wine only at grocery or discount retail store such as a Meijer or Sam's Club and who

does not intend to visit and/or is unaware of Defendants' tasting rooms, or even of

wineries in the Leelanau Peninsula, would not be a potential purchaser of

Defendants' wine.” Id. Yet, the court held that, while it was “a close call,” this survey

was admissible because the survey still provided some, if weak, insight into the

relevant population. Id. at 785-86.

      This case is nowhere near as close a call as Leelanau. The point of Burshek’s

survey is to show that Navarro’s photographs had some connection (i.e., were

“reasonably related”) to the sales of the Daily Facials product. It is hard to know

exactly who comprises the relevant pool of customers, but a survey that captures the

opinions of a broad swath of existing customers is still helpful, even if fails to account

for all potential customers. See Microsoft Corp. v. Motorola Inc., 904 F. Supp. 2d 1109,

1120 (W.D. Wash. 2012) (admitting a survey about how customers value certain

features of an Xbox even though the survey only included current Xbox owners and

not potential Xbox customers); Apple, Inc. v. Samsung Elecs. Co., No. 11-CV-01846-

LHK, 2012 WL 2571332, at *10 (N.D. Cal. June 30, 2012) (admitting a survey to

determine what price premium, if any, Samsung consumers are willing to pay for the




                                           29
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 30 of 37 PAGEID #: 13606




features associated with the patents at issue, even though the survey included only

recent Samsung customers instead of all customers).

      This is not the rare case where the surveyed population is so off target that the

survey becomes unreliable. Compare Burshek’s survey, for example, to the one found

inadmissible in Hodgdon Power, a trademark action between two gunpowder

suppliers. 512 F. Supp. 2d at 1180. There, the survey on consumer confusion sampled

only a narrow selection of the plaintiff’s current customers, namely, those that

attended one particular gun show and went specifically to the plaintiff’s promotional

booth. Id. The survey was severely underinclusive, and thus inadmissible, as a result

of this restrictive sample. Id. at 1181-82.

      The Hodgdon equivalent here would be if Burshek went to one store for one

day and surveyed only those customers who were purchasing the Daily Facials

product at the register. That universe might be so underinclusive as to render the

survey inadmissible. But that is far from the reality here. Burshek opened his survey

to just about all adult women who had purchased Daily Facials in the past five years.

This sample, although not perfect, still includes a substantial number of Defendants’

customers. As such, even if Burshek’s survey is underinclusive, it does not present

the same problems as a severely unrepresentative survey like the one at issue in

Hodgdon.

       One could perhaps argue that Burshek should have made his sample more

expansive (although that has its disadvantages too, as he may also capture those

“potential consumers” who would never buy Daily Facials anyway). But Burshek’s




                                              30
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 31 of 37 PAGEID #: 13607




sample of the Daily Facials market is not so skewed that it makes the survey so

inherently unreliable as to be inadmissible.

                    b.    Burshek’s Survey Did Not Stray So Far From
                          Replicating Real Marketplace Conditions As To Be
                          Unreliable On That Ground.

      Just as using an unrepresentative sample can compromise the reliability of

survey results, so too can the failure to simulate marketplace conditions. “To have

substantial probative value, a survey ... must ... be designed to examine the

impression presented to the consumer by the accused product.” Wells Fargo, 293 F.

Supp. 2d at 766 (quoting Conopco, Inc. v. Cosmair, Inc., 49 F. Supp. 2d 242, 253

(S.D.N.Y. 1999)).

      Defendants argue that Burshek’s survey is unreliable because he failed to

simulate a real-world shopping situation. Specifically, Defendants take issue with the

fact that Burshek’s survey asked participants to compare a Daily Facials box with

the Navarro photograph and a Daily Facials box without any photograph, instead of

a more realistic counterfactual. (Defs.’ Burshek Mot. at #11599-60). In the real world,

Defendants explain, consumers would pick between Daily Facials and other facial

wipes products, not just between two types of Daily Facials packages. (Id.). Even then,

Defendants continue, Burshek should have used a Daily Facials package with a

different   photograph   as   his   counterfactual,   not   an   unrealistic   no-photo

counterfactual. (Id. at #11601-02). Navarro counters that Burshek’s survey did

simulate actual market conditions. She explains that, after 2017, P&G stopped using

photographs of models on their Daily Facials package. (Pls.’ Burshek Resp. at




                                          31
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 32 of 37 PAGEID #: 13608




#12863). Therefore, Burshek’s decision to use a no-photo hypothetical did in fact

model real marketplace conditions, at least to some extent.

      In any event, a survey need not perfectly reflect real marketplace conditions.

Rather, the general rule is that “the closer the survey methods mirror marketplace

conditions, the greater the evidentiary weight of the survey results.” Whirlpool Prop.,

2006 WL 62846 at *7. A survey is inadmissible only when its assessment of the

market is significantly divorced from reality such that it no longer carries probative

value. Take for example the flawed survey in Vista Food Exchange, Inc. v. Vistar

Corp., a trademark infringement action between two wholesale food distributors with

similar names. No. 03-CV-5203DRHWDW, 2005 WL 2371958, at *4 (E.D.N.Y. Sept.

27, 2005). In that case, the plaintiff’s expert presented a survey on consumer

confusion. Id. As part of this survey, the expert showed participants a brochure with

Vista Foods’ logo on it. Id. The surveyor then asked participants who made this

brochure, and presented them with several printed names: Vistar, several unrelated

companies (with very different names), or none of them. A majority of respondents

chose Vistar, but the “Vistar” option did not include the company’s signature logos or

font design. Id. Therefore, the respondents saw the trademarks in a completely

different way than they would have in a real market-place environment. Id. at *5.

Instead of simulating the market, the survey only measured word association

between the names Vista and Vistar. Id. Accordingly, the Court said the survey was

unreliable for failure to replicate actual market-place conditions. Id. In another, even

more egregious case, the Eastern District of Michigan excluded a survey on consumer




                                          32
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 33 of 37 PAGEID #: 13609




confusion because the surveyor failed to show the respondents the allegedly

infringing material, and so could not properly gauge their reactions to it. Wells Fargo,

293 F. Supp. 2d at 766.

      Burshek’s survey does not suffer from these kinds of fatal flaws. Unlike Wells

Fargo and Vista Foods, Burshek presented respondents with actual photographs of

the product, complete with the packaging designs and logos used in Defendants’

advertising. Burshek may not have presented respondents with a different-photo

counterfactual, or the option to pick facial wipes products from other manufacturers,

but he did not have an obligation to account for all potential marketplace conditions.

Rather, to pass Daubert’s minimum reliability threshold, Burshek must ensure only

that his survey bears some reliable relationship to the actual market. Considering

Burshek’s reliance on actual Daily Facials packaging, the Court cannot say that

Burshek utterly failed in this regard. To the extent that Burshek’s study deviates

from an actual in-store shopping experience, the Defendants are free to point out

those weaknesses on cross-examination to the jury.

                    c.     Burshek Did Not Use Leading Questions.

      Another flaw that can sink a survey is the use of leading questions. Leading

questions taint a survey because they tend to create the participants’ opinions, rather

than elicit them. See Wells Fargo, 293 F. Supp. 2d at 767-68. (“A survey is not reliable

if it suggests to the respondents an answer that would not otherwise have occurred

to them.”).




                                          33
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 34 of 37 PAGEID #: 13610




       Defendants suggest that Burshek asked these kinds of impermissible leading

questions. Burshek’s survey consisted of two substantive questions. First, he asked

respondents to state whether they would “look closer” at one of two Daily Facials

packages: one with Navarro’s photograph and one without any photograph at all (but

with all other design elements). (Burshek Rep. at #7256). Next, he asked respondents

to state which product they were “more likely to purchase.” (Id.). Defendants assert

that this first question inappropriately focused respondents on Navarro’s photograph.

(Defs.’ Burshek Mot. at #11602-03). This “focalism bias,” as Defendants term it, is

especially severe because one package had Navarro’s photo and one package had no

photo at all. (Id.). In this way, Defendants say that Burshek practically asked

respondents to pick between a blank piece of paper and a picture. (Id.). This is

“leading,” Defendants explain, because people will obviously be drawn to the package

with a photograph. (Id.). Defendants then argue that this “focalism” bias carries into

the next question, because respondents are likely to just repeat their answer from the

first question. (Id.).

       The relevant inquiry here is whether Burshek’s questions impermissibly

suggested that there is a “right answer.” Sometimes, for example, survey questions

suggest the right answer when they tip off the respondent as to what the survey is

measuring. Take the survey in Innovation Ventures, LLC v. N2G Distributing, Inc.,

No. 08-CV-01983, 2011 WL 6010206, at *4 (E.D. Mich. Nov. 30, 2011). There, an

expert showed survey participants several TV commercials for energy drinks

(including one for the plaintiff’s product), then showed participants a bottle of the




                                         34
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 35 of 37 PAGEID #: 13611




defendant’s allegedly infringing product and asked (1) was this product in the

commercials; (2) do you think this product is made by the producers of the products

in the commercials; (3) was the [infringing product] sponsored/licensed by producers

of the products in the commercials? Id. The court held that this line of questioning

suggested to the participants that they should look for infringement. Id.

      Another way a question may be impermissibly leading is if it includes the

preferred answer in the question itself. For example, in Wells Fargo, the plaintiffs

offered a survey to gauge whether customers believed that certain online ads

emanated from the Wells Fargo website. 293 F. Supp. 2d at 753, 767-68. The problem

with that survey was that the expert “improperly told respondents that pop up ads

appear ‘on’ a website, thus suggesting the association he was trying to establish.” Id.

at 753. This leading question tainted the survey’s results. Id. at 768. The same

problem plagued the survey in Saxon Glass Tech., Inc. v. Apple, Inc., where the expert

asked respondents “[d]o you believe that Brand X [IONEX] and Brand Y [ION-X] are

likely to produce confusion in the marketplace for chemically strengthened glass

and/or glass treatment services?” and “[d]o Brand X and Brand Y give you the

impression that the products sold under these brands come from the same commercial

source?” 393 F. Supp. 3d 270, 288 (W.D.N.Y. 2019). These are the types of improperly

suggestive questions that render a survey unreliable, and thus inadmissible under

Daubert.

      In contrast, Burshek’s questions did not suggest to respondents that the

subject of the survey was to measure consumer reaction to Navarro’s photographs. In




                                          35
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 36 of 37 PAGEID #: 13612




fact, at no point did Burshek even ask about the photographs. If Burshek had asked

“does this picture make you want to buy the product” that may have been

inappropriately leading. But he did not do so. Defendants suggest that, although

Burshek did not explicitly lead respondents, the contrast between a package with a

photograph and without a photograph implicitly led respondents to focus on the

photograph. Not so. Burshek did not, as Defendants say, ask respondents to pick

between “a blank piece of paper and a photo.” (Defs.’ Burshek Mot. at #11603).

Rather, he asked them to pick between two packages that, other than the presence

or absence of Navarro’s photograph, shared various design elements, including text

in various fonts and sizes located in different parts all around the packaging, a mix

of colors in various curved shapes, the Olay logo, and background highlighting for

certain areas of text. (See Burshek Rep. at #7271). Burshek did not ask respondents

to pick between one picture with visual intrigue and one without. He simply asked

respondents to select which degree of visual dimension they found more appealing.

This is not so highly suggestive as to be a “leading question.”

      In sum, Burshek’s survey is both sufficiently relevant and sufficiently reliable

that the Court cannot exclude it on Daubert grounds.

                                   CONCLUSION

      For the reasons discussed above, the Court GRANTS IN PART AND

DENIES IN PART Defendants’ Motion to Exclude the Expert Testimony of Larry

Chiagouris (Doc. 216) and DENIES Defendants’ Motion to Exclude the Expert

Testimony of John Burshek (Doc. 215).




                                          36
Case: 1:17-cv-00406-DRC Doc #: 245 Filed: 11/20/20 Page: 37 of 37 PAGEID #: 13613




      SO ORDERED.

November 20, 2020
DATE                                     DOUGLAS R. COLE
                                         UNITED STATES DISTRICT JUDGE




                                       37
